Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made between Mary
Beth West (“West”) and Mondelēz Global LLC (and any currently or
previously-affiliated companies, parent companies, successors or predecessors,
including Mondelēz International, Inc., Kraft Foods Inc., Kraft Foods Group,
Inc., and Kraft Foods Global, Inc., hereafter, collectively, “MG”).

West has been employed by MG as Executive Vice President – Chief Category and
Marketing Officer and based out of MG’s Corporate Headquarters in Deerfield,
Illinois. Since West’s employment relationship with MG is ending, MG has offered
West benefits as set forth in this Agreement certain of which are benefits
greater than what West is entitled to otherwise receive, and West has decided to
accept MG’s offer. Therefore, West and MG both agree and promise as follows:

1. Employment Termination: West’s last day of active employment at MG will be
September 30, 2015 (“Last Day Worked”). MG will pay West for all unused accrued
2015 PTO days, less applicable withholdings, at the next normal payday following
the Last Day Worked (or, if earlier, date of Early Termination (as defined
below)).

 

  (a) Employment Status: Beginning April 1, 2015, and continuing through the
Last Day Worked, MG will employ West in a part-time capacity (“Transition
Period”). During the Transition Period, West will continue her duties at MG
working at least twenty percent (20%) of her average full-time schedule during
the preceding thirty-six (36) months. During the Transition Period, West will
not incur a Separation from Service, within the meaning of Internal Revenue Code
Section 409A. During the Transition Period, West will be eligible for all
applicable benefits in the same manner as similarly situated full-time
employees. West will also be eligible for a pro-rated 2015 Management Incentive
Program (“MIP”) award based on her full-time service from January 1, 2015
through March 31, 2015 and on a part-time basis from April 1, 2015 through
September 30, 2015 (or, if earlier, upon the date of Early Termination (as
defined below)). West may provide services to other persons or entities during
the Transition Period so long as it does not interfere with her obligations to
MG (e.g., she may not take other full-time employment) or violate West’s
obligations as described in Paragraph 6 of this Agreement. West may voluntarily
end her employment with MG prior to the Last Day Worked (“Early Termination”) by
providing written notice to the Executive Vice President, Human Resources of MG.
In the event of an Early Termination by West, the Salary Continuation Payments
(as defined in Paragraph 3(a) below) will be paid to West as provided for in
Paragraph 3(a). In the event of West’s death prior to the payment of all Salary
Continuation Payments under this Agreement, any remaining Salary Continuation
Payments will be paid as soon as administratively practicable in a lump sum to
West’s surviving spouse, and if none, to her estate.



--------------------------------------------------------------------------------

2. Sufficiency of Consideration: West understands, acknowledges and agrees that
the payment of benefits described in this Agreement, including payments and
benefits described in Paragraph 3 herein, are conditioned upon her execution of
this Agreement and her execution of the release contained herein as Exhibit A
following her Last Day Worked or Early Termination Date, and are, in significant
and substantial part, in addition to those benefits to which she is otherwise
entitled. West acknowledges and agrees that MG has—apart from this Agreement –
paid her for all wages that were due to be paid to her prior to the date hereof.

3. Consideration: In exchange for the promises and releases in this Agreement,
and provided West does not revoke the Agreement as permitted in Paragraph 12
below and does not revoke the release in Exhibit A hereto, MG will provide West
with the following benefits and payments:

(a) MG will make installment payments to West for a period of twenty-four
(24) months following the Last Day Worked or, if applicable, the date of an
Early Termination (“Salary Continuation Payments”), equaling the total amount of
Six Hundred Ninety-Seven Thousand Dollars (“$697,000.00”) less all required
local, state and federal tax and applicable benefit plan related deductions,
which represents twelve (12) months of base pay, to be paid bi-weekly starting
on the first pay period following the Last Day Worked or, if applicable, the
date of an Early Termination. The first installment payment shall include all
amounts that would otherwise have been paid to West during the period beginning
on the Last Day Worked or date of Early Termination, if applicable, and ending
on the first payment date.

(b) West will be eligible to receive a pro-rated 2015 MIP award described in
Paragraph 1(a) above, paid at West’s incentive target percent. The payment, less
applicable deductions, will be made at the same as it is paid to other
executives generally, which is expected to be Q1 2016. West will not be eligible
to receive any other MIP payments, except that she will receive the 2014 MIP
award when it is paid to other executives.

(c) West will be eligible to receive a pro-rated Long Term Incentive Plan
(“LTIP”) award under the 2013-2015 performance cycle if the 2013-2015 LTIP
satisfies minimum thresholds for an award, West will receive shares, less
required deductions, under the LTIP based on the number of full months of
participation from the beginning of the performance cycle through the earlier of
March 31, 2015 or date of Early Termination. The number of shares awarded for
the 2013-2015 performance cycle will be based on the actual Company rating as
determined by the Human Resources and Compensation Committee of the Board of
Directors and shares will vest per the normal vesting schedule of the grant in
Q1 2016. All other outstanding LTIP grants will be forfeited on April 1, 2015 or



--------------------------------------------------------------------------------

date of Early Termination, except that West will receive the LTIP award for the
2012-2014 performance cycle if the 2012-2014 LTIP satisfies minimum thresholds
for an award.

(d) For stock option purposes, upon an Early Termination, West will immediately
forfeit any unvested stock options and she will have 12 months from the date of
Early Termination to exercise any vested stock options. If West does not
experience an Early Termination, West becomes retirement eligible for purposes
of stock options and will have until the original expiration date to exercise
outstanding vested and unexercised stock options with unvested stock options
continuing to vest per the normal vesting schedule. With respect to any
restricted stock, two-thirds (2/3rds) of West’s unvested 2013 restricted stock
award will vest on September 30, 2015 (or, if earlier, upon the date of Early
Termination, unless the date of Early Termination is on or prior to December 31,
2014 in which case West will forfeit her 2013 restricted stock award and only
receive two-thirds (2/3rds) of her 2012 restricted stock award). Applicable tax
withholding (and any other withholding payroll taxes) will be satisfied by
deducting the number of shares equal in value to the amount of the withholding
requirements from West’s stock award; therefore, the number of shares deposited
into West’s account on the vesting date will be net of the shares used to
satisfy applicable withholding taxes (rounded up to the nearest whole share).
The administrative time it takes to complete these transactions may be up to 8
weeks from the vesting date. West will forfeit all other unvested restricted
stock grants on April 1, 2015 or date of Early Termination. If West dies prior
to the Last Day Worked, equity awards will be treated at the better of the
foregoing and the treatment upon death.

(e) West will be entitled to utilize her financial planner at MG’s expense as
she normally would between January 1, 2015 and December 31, 2015 provided such
amount does not exceed $7,500 and she does not experience an Early Termination
on or prior to December 31, 2014.

(f) Following the Last Day Worked, West will be eligible to be covered under
MG’s medical coverage for active salaried employees during the period she is
receiving Salary Continuation Payments and thereafter become eligible for
retiree medical benefits to the extent then provided by MG for retired salaried
employees; provided, however, upon an Early Termination, West’s eligibility for
medical coverage will end as of the last day of the month of the Early
Termination and the only medical coverage to be offered West will be in
accordance with Federal health coverage continuation requirements (“COBRA
coverage”). For avoidance of doubt, West will not then be eligible for MG
sponsored retiree medical benefits.

(g) West will not be entitled to any other compensation or benefits not provided
in this Agreement, except in accordance with the terms and conditions of MG
sponsored benefit plans in which she is a participant. West understands,



--------------------------------------------------------------------------------

acknowledges and agrees that the payment of benefits described in this
Agreement, including payments and benefits described in Paragraph 3(a) through
3(f) herein, are conditioned upon her execution of this Agreement. West
acknowledges and agrees that the sums and benefits to be provided under the
terms of the Agreement are, in significant and substantial part, in addition to
those benefits to which she is otherwise entitled. West may revoke this
Agreement within seven (7) days after she signs it by giving written notice to
MG. To be effective, this revocation must be received by the close of business
on the 7th day after West signs the Agreement. If West revokes this Agreement
she understands that she will not receive the benefits that are conditioned upon
her execution of the Agreement. This Agreement will not become effective or
enforceable unless and until the seven-day revocation period has expired without
West revoking it.

(h) West will have no obligation to mitigate the amounts due hereunder and no
amounts due hereunder shall be offset by any other amounts earned by West.

4. Complete Release and Waiver of Claims: West is aware of her legal rights
concerning her employment with MG. In exchange for the promises of MG above,
West agrees to irrevocably and unconditionally release (i.e. give up) any and
all claims she may now have against MG and agrees not to sue MG and any
currently or previously-affiliated companies, parent companies, successors or
predecessors, and their officers, directors, agents and employees, arising out
of the employment relationship between West and MG (the “Release”). This Release
includes, but is not limited to, all claims under Title VII of the Civil Rights
Acts of 1964 and 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Sarbanes-Oxley Act of 2002, the Illinois Human Rights
Act, the Right to Privacy in the Workplace Act, the Illinois Health and Safety
Act, the Illinois Employment Contract Act, the Illinois Whistleblower Act, and
any other federal, state or local law dealing with employment discrimination, as
well as any claims for breach of contract, wrongful discharge, and tort claims;
claims for wages, benefits or severance pay; claims for attorneys’ fees; and any
other claim or action whatsoever. This general release and waiver does not
contain a waiver of rights or claims that may arise after the date the Agreement
is executed by West and also excludes any claims made under the Illinois
Workers’ Compensation Act, the Illinois Workers’ Occupational Disease Act, the
Employee Credit Privacy Act, the Illinois Wage Payment and Collection Act, the
Illinois Unemployment Insurance Act, and/or any claims which cannot be waived by
law. Nor shall this Agreement preclude West from bringing a charge or suit to
challenge the validity or enforceability of this Agreement under the Age
Discrimination in Employment Act (29 U.S.C. § 620 et seq.) as amended by the
Older Worker’s Benefit Protection Act. This release does not waive any rights to
indemnification, advancement of legal fees, rights to directors and officers’
liability insurance coverage (if applicable), or rights to vested benefits.

5. Right to Participate in Agency Proceedings: Nothing in this Agreement is
intended to limit or impair in any way West’s right to file a charge with the
U.S. Equal



--------------------------------------------------------------------------------

Employment Opportunity Commission (“EEOC”) or comparable state and local
agencies, or West’s right to participate in any such charge filed with such
agencies and to recover any appropriate relief in any such action. However, the
parties agree that appropriate relief does not include remedies that personally
benefit West and which she has released and waived under this Agreement,
including all legal relief, equitable relief, statutory relief, reinstatement,
back pay and front pay and all other damages, benefits, remedies, or relief that
West may be entitled to as a result of the filing or prosecution of any such
charge against MG by West, or any resulting civil proceeding or lawsuit brought
on behalf of West and which arises out of any matters that are released or
waived by this Agreement.

 

  6. Restrictive Covenants:

 

  (a) Non-Competition: West understands and agrees that the nature of her
position with MG gave her access to and knowledge of highly confidential
information and placed her in a position of trust and confidence with MG.
Because of MG’s legitimate business interests and in consideration for MG’s
payment to West of the separation pay provided for in Paragraph 3(a)-3(d) above,
West agrees that she will not engage in Prohibited Conduct from the date of this
Agreement through September 30, 2016 (or, if earlier, one year from her date of
Early Termination (the “Restricted Period”)).

 

  i) For purposes of this non-compete clause, “Prohibited Conduct” is conduct in
which West contributes her knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, partner, director, , officer, volunteer, intern or any other similar
capacity to a Listed Competitor without the written consent of MG’s Executive
Vice President Global Human Resources, or designee, such consent to be provided
by MG in its sole and absolute discretion, except that such consent shall not
unreasonably be withheld.

 

  ii) For purposes of this non-compete clause Competitors are the following
companies: PepsiCo, Inc., Campbell Soup Company, The Coca-Cola Company, Kellogg
Company, Mars, Inc., Nestle S.A., Ferrero Rocher, General Mills Inc., Hershey
Company, Groupe Danone, Perfetti Van Melle, Arcor, and Unilever Group or any
subsidiaries, affiliates or subsequent parent or merger partner, if any of these
companies are acquired or become part of a merger. For purposes of this
Agreement, “affiliate” of a specified person or entity means a person or entity
that directly or indirectly controls, is controlled by, or is under common
control with, the person or entity specified. Nothing contained herein shall
preclude West from working for a company that provides consulting or financial
advisory services whose clients include companies named above so long as West
does not provide specific advice or services directly to companies listed above.



--------------------------------------------------------------------------------

  (b) Non-Solicitation of Employees: West understands and acknowledges that MG
has expended and continues to expend significant time and expense in recruiting
and training its employees and that the loss of employees would cause
significant and irreparable harm to MG. West agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of MG during the Restricted
Period. The foregoing shall not be violated by general advertising not targeted
at MG employees or by serving as a reference upon request.

 

  (c) Restrictive Covenant Remedies: Should West engage in material Prohibited
Conduct at any time during the Restricted Period, or solicitation of employees
during the Restricted Period, she will be obligated to pay back to MG all
payments received pursuant to this Agreement other than for services through the
earlier of September 30, 2015 or date of Early Termination and MG will have no
obligation to pay West any such payments that may be remaining due under this
Agreement, without waiving the releases provided herein. This will be in
addition to any other remedy that MG may have in respect of such Prohibited
Conduct. MG and West acknowledge and agree that MG will or would suffer
irreparable injury in the event of a breach or violation or threatened breach or
violation of the provisions set forth in Paragraphs 6, 7, 8 or 9 and agree that
in the event of a breach or violation of such provisions MG will be awarded,
injunctive relief by a Court of competent jurisdiction to prohibit any such
violation or breach, and that such right to injunctive relief will be in
addition to any other remedy which may be ordered by the Court or an arbitrator.
The aforementioned equitable relief shall be in addition to, not in lieu of,
legal remedies, monetary damages or other available forms of relief.

7. This Agreement to Be Kept Confidential: West understands that this Agreement
is unique to her and she agrees that it is confidential and that she will not
disclose this Agreement or its terms to anyone other than (a) her legal or tax
advisor, (b) her immediate family, (c) in a legal action to enforce the terms of
this Agreement, (d) the EEOC or similar state or local agency in connection with
the filing or investigation of a charge, (e) as required by law, (f) to taxing
authorities or (g) to potential employers with regard to her Restrictive
Covenants. West further agrees that if she discloses the existence of terms of
this Agreement to anyone under (a) or (b) above, she will inform them of the
confidentiality requirements of this paragraph and be responsible for any
disclosure by them.

8. No Disparagement or Harm: West agrees that, in discussing her relationship
with MG and its affiliated and parent companies and their business and



--------------------------------------------------------------------------------

affairs, she will not disparage, discredit or otherwise treat in a detrimental
manner MG, its affiliated and parent companies or their officers, directors and
employees. This Paragraph does not, in any way, restrict or impede West from
exercising protected rights including the right to communicate with any federal,
state or local agency, including any with which a charge has been filed, to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order. West shall
promptly provide written notice of any such order to MG’s legal department. MG
similarly agrees that no one acting officially on its behalf or its executive
officers will disparage, discredit, or otherwise make any detrimental statements
regarding West’ employment relationship with MG or engage in the tort of
defamation with respect to West. This provision shall not be violated by
truthful testimony in a legal proceeding, or by rebuttal of statements made by
others.

9. Continuing Confidentiality Obligation: West acknowledges that during the
course of her employment with MG, she was entrusted with certain sales,
marketing, strategy, financial, product, personnel, manufacturing, technical and
other proprietary information and material (“Confidential Information”) which
are the property of MG. West understands that the above list is not exhaustive,
and that Confidential Information also includes other information that is marked
or otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used. West further
understands and acknowledges that this Confidential Information and MG’s ability
to reserve it for the exclusive knowledge and use of MG is of great competitive
importance and commercial value to MG, and that improper use or disclosure of
the Confidential Information by West might cause MG to incur financial costs,
loss of business advantage, liability under confidentiality agreements with
third parties, civil damages and criminal penalties. West agrees that, from the
date of this Agreement and following her Last Day Worked, she will not
communicate or disclose to any third party, or use for her own account, without
the written consent of MG, any of the aforementioned information or material.
Notwithstanding the foregoing, West may disclose in compliance with legal
process provided she provides MG with prompt written notice thereof so it can
seek a protective order.

10. Return of Company Property: West agrees to return all company property in
her possession, including documents, manuals, handbooks, notes, keys and any
other articles she has used in the course of her employment, no later than the
Last Day Worked or if applicable, the date of Early Termination. West may retain
her address book provided that it only contains contact information.

11. Arbitration of Claims: In the event either West or MG contests the
interpretation or application of any of the terms of this Agreement, the
complaining party shall notify the other in writing of the provision that is
being contested. If the parties cannot satisfactorily resolve the dispute within
thirty (30) days, the matter will be submitted to arbitration. An arbitrator
will be chosen pursuant to the American



--------------------------------------------------------------------------------

Arbitration Association’s (“AAA”) Employment Arbitration Rules and Mediation
Procedures. The arbitrator’s fees and expenses and filing fees shall be borne
equally by West and MG. The hearing shall be held at a mutually agreeable
location and the arbitrator shall issue a written award which shall be final and
binding upon the parties. West agrees to waive the right to a jury trial.
Notwithstanding anything contained in this Paragraph 11 or Paragraph 6(c) to the
contrary, MG shall each have the right to institute judicial proceedings against
West or anyone acting by, through or under West, in order to enforce its rights
under Paragraphs 6, 7, 8 or 9 through specific performance, injunction, or
similar equitable relief. Claims not covered by arbitration are those claims
seeking injunctive and other relief due to unfair competition, due to the use or
unauthorized disclosure of trade secrets or confidential information, due to
wrongful conversion, or due to the breach of the restrictive covenants set forth
in Paragraph 6.

12. Review and Revocation: West acknowledges that, before signing this
Agreement, she was given a period of twenty-one (21) days in which to consider
it. West further acknowledges that: (a) she took advantage of this period to
consider this Agreement before signing it; (b) she has carefully read this
Agreement, and each of its provisions; (c) if she initially did not think any
representation she is making in this Agreement was true, or if she initially was
uncomfortable making it, she resolved all of her doubts and concerns before
signing this Agreement; (d) West fully understands what the Agreement, and each
of its provisions, means; and (e) she is entering into the Agreement, and each
of its provisions, knowingly and voluntarily. MG encourages West to discuss this
Agreement, and each of its provisions, with an attorney before signing it. West
acknowledges that she sought such advice to the extent she deemed appropriate.
If West signs this Agreement before the end of the twenty-one (21) day period,
it will be her voluntary decision to do so because she has decided that she does
not need any additional time to decide whether to sign this Agreement. West also
understands that she does not have more than twenty-one (21) days to sign this
Agreement. If West does not sign this Agreement by the end of the twenty-one
(21) day period, she understands that it will become null and void. West also
acknowledges and understands that MG would not have given her the special
payments or benefits she is getting in exchange for this Agreement but for her
promises and representations she made by signing it. Further, by signing below,
West acknowledges that she may revoke this Agreement at any time within seven
(7) days of the date on which she signed it as described above in Paragraph
3(e).

13. Entire Agreement and Severability: This is the entire agreement between West
and MG on the subject matter of this Agreement. This Agreement may not be
modified or canceled in any manner except by a writing signed by both West and
an authorized Company official. West acknowledges that MG has made no
representations or promises to her, other than those in this Agreement. If any
provision in this Agreement is found to be unenforceable, all other provisions
will remain fully enforceable. The covenants set forth in this Agreement shall
be considered and construed as separate and independent covenants. Should any
part or provision of any provision of this Agreement be held invalid, void or
unenforceable in any court of competent jurisdiction, such invalidity, voidness
or unenforceability shall not render invalid, void or unenforceable any other
part or provision of this Agreement. If the release and waiver of claims
provisions of this Agreement are held to be unenforceable, the parties agree to
enter into a release and waiver agreement that is enforceable.



--------------------------------------------------------------------------------

14. Tolling: Should West violate any of the terms of the restrictive covenant
obligations articulated herein, the obligation at issue will run from the first
date on which West ceases to be in violation of such obligation.

15. Attorney’s Fees: Should West materially breach any of the terms of the
restrictive covenants obligations articulated in Paragraph 6 herein, to the
extent authorized by state law, West will be responsible for payment of all
reasonable attorneys’ fees and costs that MG incurred in the course of enforcing
the terms of the Agreement, including demonstrating the existence of a breach
and any other contract enforcement efforts. MG agrees to pay all reasonable
attorney fees associated with the review of this Agreement.

16. Governing Law: This Agreement shall be governed under and construed in
accordance with the laws of the State of Illinois without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than Illinois. West agrees
that any legal proceeding concerning this Agreement may only be brought and held
in a state or federal court located in the State of Illinois. West consents to
the personal jurisdiction of such courts and agrees not to claim that any such
courts are inconvenient or otherwise inappropriate.

17. Section 409A: This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) or an exemption
thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each payment provided under this Agreement shall be treated as a
separate payment. Any payments to be made under this Agreement upon a
termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Employer makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Employer be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A. If West
is a “specified employee” as defined in Section 409A, any amounts payable
hereunder as a result of a separation from service that are nonqualified
deferred compensation shall be delayed and paid six (6) months and one (1) day
(or as soon as administratively practicable thereafter) after West has incurred
a separation from service (or upon her earlier death) .



--------------------------------------------------------------------------------

TAKE THIS AGREEMENT HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
PARAGRAPH 12 AND YOU SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT.

 

/s/ Mary Elizabeth West

    

/s/ David Pendleton

   MARY BETH WEST      Mondelēz Global LLC         Title: Senior Vice President,
                  Total Rewards    December 16, 2014      December 16, 2014   
Date      Date   



--------------------------------------------------------------------------------

EXHIBIT A

General Release

This General Release (“Release”) is made by Mary Beth West (“West”) in favor of
Mondelēz Global LLC (and any currently or previously affiliated companies,
parent companies, successors or predecessors, including Mondelēz International,
Inc., Kraft Foods Inc., Kraft Foods Group, Inc., and Kraft Foods Global, Inc.,
hereafter, collectively, “MG”) as required by the Separation Agreement and
General Release between West and MG dated December     , 2014 (the “Separation
Agreement”). It is to be signed within twenty-one (21) days of West’s separation
from service.

1. Sufficiency of Consideration: West understands, acknowledges and agrees that
the payment of benefits described in the Separation Agreement are conditioned
upon her execution of this Release and are, in significant and substantial part,
in addition to those benefits to which she is otherwise entitled. West
acknowledges and agrees that MG has - apart from this Release – paid her for all
wages that were due to be paid to her prior to the date hereof.

2. Complete Release and Waiver of Claims: West is aware of her legal rights
concerning her employment with MG. In exchange for the promises of MG above,
West agrees to irrevocably and unconditionally release (i.e., give up) any and
all claims she may now have against MG and agrees not to sue MG and any
currently or previously-affiliated companies, parent companies, successors or
predecessors, and their officers, directors, agents and employees, arising out
of the employment relationship between West and MG (the “Release”). This Release
includes, but is not limited to, all claims under Title VII of the Civil Rights
Acts of 1964 and 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Sarbanes-Oxley Act of 2002, the Illinois Human Rights
Act, the Right to Privacy in the Workplace Act, the Illinois Health and Safety
Act, the Illinois Employment Contract Act, the Illinois Whistleblower Act, and
any other federal, state or local law dealing with employment discrimination, as
well as any claims for breach of contract, wrongful discharge, and tort claims;
claims for wages, benefits or severance pay; claims for attorneys’ fees; and any
other claim or action whatsoever. This general release and waiver does not
contain a waiver of rights or claims that may arise after the date the Release
is executed by West and also excludes any claims made under the Illinois
Workers’ Compensation Act, the Illinois Workers’ Occupational Disease Act, the
Employee Credit Privacy Act, the Illinois Wage Payment and Collection Act, the
Illinois Unemployment Insurance Act, and/or any claims which cannot be waived by
law. Nor shall this Release preclude West from bringing a charge or suit to
challenge the validity or enforceability of this Release under the Age
Discrimination in Employment Act (29 U.S.C. § 620 et seq.) as amended by the
Older Worker’s Benefit Protection Act. This release does not waive any rights to
indemnification, advancement of legal fees, rights to directors and officers
liability insurance coverage, rights to equity, or rights to vested benefits.



--------------------------------------------------------------------------------

3. Right to Participate in Agency Proceedings: Nothing in this Release is
intended to limit or impair in any way West’s right to file a charge with the
U.S. Equal Employment Opportunity Commission (“EEOC”) or comparable state and
local agencies, or West’s right to participate in any such charge filed with
such agencies and to recover any appropriate relief in any such action. However,
the parties agree that appropriate relief does not include remedies that
personally benefit West and which she has released and waived under this
Release, including all legal relief, equitable relief, statutory relief,
reinstatement, back pay and front pay and all other damages, benefits, remedies,
or relief that West may be entitled to as a result of the filing or prosecution
of any such charge against MG by West, or any resulting civil proceeding or
lawsuit brought on behalf of West and which arises out of any matters that are
released or waived by this Release.

4. Review and Revocation: West acknowledges that, before signing this Release,
she was given a period of twenty-one (21) days in which to consider it. West
further acknowledges that: (a) she took advantage of this period to consider
this Release before signing it; (b) she has carefully read this Release, and
each of its provisions; (c) if she initially did not think any representation
she is making in this Release was true, or if she initially was uncomfortable
making it, she resolved all of her doubts and concerns before signing this
Release; (d) West fully understands what the Release, and each of its
provisions, means; and (e) she is entering into the Release, and each of its
provisions, knowingly and voluntarily. MG encourages West to discuss this
Release, and each of its provisions, with an attorney before signing it. West
acknowledges that she sought such advice to the extent he deemed appropriate. If
West signs this Release before the end of the twenty-one (21) day period, it
will be her voluntary decision to do so because she has decided that she does
not need any additional time to decide whether to sign this Release. West also
understands that she does not have more than twenty-one (21) days to sign this
Release. If West does not sign this Release by the end of the twenty-one
(21) day period, she understands that it will become null and void. West also
acknowledges and understands that MG would not have given her the special
payments or benefits she is getting in exchange for this Release but for her
promises and representations she made by signing it. Further, by signing below,
West acknowledges that she may revoke this Release at any time within seven
(7) days of the date on which she signed it as described above in Paragraph
3(e).

5. Entire Agreement and Severability: This Release and the Separation Agreement
are the entire agreement between West and MG on the subject matter of the
Separation Agreement. Neither this Release nor the Separation Agreement may be
modified or canceled in any manner except by a writing signed by both West and
an authorized Company official. West acknowledges that MG has made no
representations or promises to her, other than those in this Release and the
Separation Agreement. If any provision in this Release is found to be
unenforceable, all other provisions will remain fully enforceable. The covenants
set forth in this Release and the Separation Agreement shall be considered and
construed as separate and independent covenants. Should any part or provision of
any provision of this Release be held invalid, void or unenforceable in any
court of competent jurisdiction, such invalidity, voidness or unenforceability
shall not render invalid, void or unenforceable any other part or provision of
this Release. If the release and waiver of claims provisions of this Release are
held to be unenforceable, the parties agree to enter into a release and waiver
agreement that is enforceable.



--------------------------------------------------------------------------------

6. Governing Law: This Release shall be governed under and construed in
accordance with the laws of the State of Illinois without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than Illinois. West agrees
that any legal proceeding concerning this Release may only be brought and held
in a state or federal court located in the State of Illinois. West consents to
the personal jurisdiction of such courts and agrees not to claim that any such
courts are inconvenient or otherwise inappropriate.

TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
PARAGRAPH 12 AND YOU SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
RELEASE.

 

 

MARY BETH WEST

 

Date